Exhibit 10.3

 

FIRST FEDERAL BANCSHARES OF ARKANSAS, INC.

2011 OMNIBUS INCENTIVE PLAN

 

Notice of Restricted Stock Grant

 

You (the “Grantee”) have been granted the following award of restricted Common
Stock (the “Restricted Stock”) of First Federal Bancshares of Arkansas, Inc.
(the “Company”), par value $0.01 per share (the “Shares”), pursuant to the First
Federal Bancshares of Arkansas, Inc. 2011 Omnibus Incentive Plan (the “Plan”):

 

 

 

 

 

Name of Grantee:

 

[·]

 

 

 

 

 

Number of Shares of Restricted Stock Granted:

 

[·]

 

 

 

 

 

Effective Date of Grant:

 

[·]

 

 

 

 

 

Vesting and Period of Restriction:

 

Subject to the terms of the Plan and the Restricted Stock Award Agreement
attached hereto, the Period of Restriction shall lapse, and the shares of
Restricted Stock granted hereunder shall vest and become free of the forfeiture
and transfer restrictions contained in the Restricted Stock Award Agreement,
with respect to one-third of the total number of Shares of Restricted Stock
granted hereunder on each anniversary of the Effective Date of Grant, until
fully vested.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree and acknowledge that this grant of Restricted Stock is
granted under and governed by the terms and conditions of the Plan and the
attached Restricted Stock Award Agreement, which are incorporated herein by
reference, and that you have been provided with a copy of the Plan and
Restricted Stock Agreement.

 

Grantee:

 

First Federal Bancshares of Arkansas, Inc.

 

 

 

 

 

By:

 

(Name)

 

Name:

 

Date:

 

 

Title:

 

Address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

FIRST FEDERAL BANCSHARES OF ARKANSAS, INC.
2011 OMNIBUS INCENTIVE PLAN

 

Restricted Stock Award Agreement

 

Section 1. Grant of Restricted Stock

 

(a) Restricted Stock. On the terms and conditions set forth in the Notice of
Restricted Stock Grant and this Restricted Stock Award Agreement (the
“Agreement”), the Company grants to the Grantee on the Effective Date of Grant
the Shares of Restricted Stock (the “Restricted Stock”) set forth in the Notice
of Restricted Stock Grant.

 

(b) Plan and Defined Terms. The Restricted Stock is granted pursuant to the
Plan. All terms, provisions, and conditions applicable to the Restricted Stock
set forth in the Plan and not set forth herein are hereby incorporated by
reference herein. To the extent any provision hereof is inconsistent with a
provision of the Plan, the provisions of the Plan will govern. All capitalized
terms that are used in the Notice of Restricted Stock Grant or this Agreement
and not otherwise defined therein or herein shall have the meanings ascribed to
them in the Plan.

 

Section 2. Forfeiture and Transfer Restrictions

 

(a) Forfeiture Restrictions. If the Grantee’s employment or service as a
Director or Consultant, as the case may be, is terminated for any reason other
than (i) death, (ii) Disability (as defined below) or (iii) termination by the
Company and its Subsidiaries without Cause (as defined below), the Grantee
shall, for no consideration, forfeit to the Company the Shares of Restricted
Stock to the extent such Shares are subject to a Period of Restriction at the
time of such termination. If the Grantee’s employment or service as a Director
or Consultant, as the case may be, terminates due to the Grantee’s death or
Disability, or is terminated by the Company and its Subsidiaries without Cause,
while Shares of Restricted Stock are subject to a Period of Restriction, the
Period of Restriction with respect to such Shares shall lapse, and the Shares
shall vest and become free of the forfeiture and transfer restrictions described
in this Section 2, on the date of the Grantee’s termination of employment or
service.

 

(i) The term “Cause” shall have the meaning ascribed to such term in the
Grantee’s employment agreement with the Company or any Subsidiary. If the
Grantee’s employment agreement does not define the term “Cause,” or if the
Grantee has not entered into an employment agreement with the Company or any
Subsidiary, the term “Cause” shall mean (A) the willful engaging by the Grantee
in misconduct that is demonstrably injurious to the Company or any Parent or
Subsidiary (monetarily or otherwise), as determined by the Company in its sole
discretion, (B) the Grantee’s conviction of, or pleading guilty or nolo
contendere to, a felony involving moral turpitude, or (C) the Grantee’s
violation of any confidentiality, non-solicitation, or non-competition covenant
to which the Grantee is subject.

 

(ii) The term “Disability” shall have the meaning ascribed to such term in the
Grantee’s employment agreement with the Company or any Subsidiary. If the
Grantee’s employment agreement does not define the term “Disability,” or if the
Grantee has not entered into an employment agreement with the Company or any
Subsidiary, the term

 

2

--------------------------------------------------------------------------------


 

“Disability” shall mean the Grantee’s entitlement to long-term disability
benefits pursuant to the long-term disability plan maintained by the Company or
in which the Company’s employees participate.

 

(b) Transfer Restrictions. During the Period of Restriction, the Restricted
Stock may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of to the extent such Shares are subject to
a Period of Restriction.

 

(c) Lapse of Restrictions. The Period of Restriction shall lapse as to the
Restricted Stock in accordance with the Notice of Restricted Stock Grant.
Subject to the terms of the Plan and Section 4(a) hereof, upon lapse of the
Period of Restriction, the Grantee shall own the Shares that are subject to this
Agreement free of all restrictions otherwise imposed by this Agreement.

 

Section 3. Stock Certificates

 

As soon as practicable following the grant of Restricted Stock, the Shares of
Restricted Stock shall be registered in the Grantee’s name in certificate or
book-entry form. If a certificate is issued, it shall bear an appropriate legend
referring to the restrictions and it shall be held by the Company, or its agent,
on behalf of the Grantee until the Period of Restriction has lapsed. If the
Shares are registered in book-entry form, the restrictions shall be placed on
the book-entry registration. The Grantee may be required to execute and return
to the Company a blank stock power for each Restricted Stock certificate (or
instruction letter, with respect to Shares registered in book-entry form), which
will permit transfer to the Company, without further action, of all or any
portion of the Restricted Stock that is forfeited in accordance with this
Agreement.

 

Except for the transfer restrictions, and subject to such other restrictions, if
any, as determined by the Committee, the Participant shall have all other rights
of a holder of Shares, including the right to receive dividends paid (whether in
cash or property) with respect to the Restricted Stock and the right to vote (or
to execute proxies for voting) such Shares. Unless otherwise determined by the
Committee, if all or part of a dividend in respect of the Restricted Stock is
paid in Shares or any other security issued by the Company, such Shares or other
securities shall be held by the Company subject to the same restrictions as the
Restricted Stock in respect of which the dividend was paid.

 

Section 4. Miscellaneous Provisions

 

(a) Tax Withholding. Pursuant to Article 20 of the Plan, the Committee shall
have the power and right to deduct or withhold, or require the Grantee to remit
to the Company, an amount sufficient to satisfy any federal, state and local
taxes (including the Grantee’s FICA obligations) required by law to be withheld
with respect to this Award. The Committee may condition the delivery of Shares
upon the Grantee’s satisfaction of such withholding obligations. The Grantee may
elect to satisfy all or part of such withholding requirement by tendering
previously-owned Shares or by having the Company withhold Shares having a Fair
Market Value equal to the minimum statutory withholding (based on minimum
statutory withholding rates for federal, state and local tax purposes, as
applicable, including payroll taxes) that could be imposed on the transaction,
and, to the extent the Committee so permits, amounts in excess of the minimum
statutory withholding to the extent it would not result in additional accounting

 

3

--------------------------------------------------------------------------------


 

expense. Such election shall be irrevocable, made in writing, signed by the
Grantee, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.

 

(b) Ratification of Actions. By accepting this Agreement, the Grantee and each
person claiming under or through the Grantee shall be conclusively deemed to
have indicated the Grantee’s acceptance and ratification of, and consent to, any
action taken under the Plan or this Agreement and Notice of Restricted Stock
Grant by the Company, the Board or the Committee.

 

(c) Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided in writing to the Company.

 

(d) Section 83(b) Election.  If Grantee makes an election pursuant to section
83(b) of the Code with respect to this Award, Grantee shall be required to
promptly file a copy of such election with the Committee, file notice of the
election with the Internal Revenue Service within thirty (30) days of the date
of the grant and shall provide the required withholding to the Company pursuant
to Section 4(a).  Grantee is solely responsible for any filing and notification
required pursuant to regulations issued under Section 83(b) of the Code.

 

(e) Choice of Law. This Agreement and the Notice of Restricted Stock Grant shall
be governed by, and construed in accordance with, the laws of the state in which
the Company is incorporated, without regard to any conflicts of law or choice of
law rule or principle that might otherwise cause the Plan, this Agreement or the
Notice of Restricted Stock Grant to be governed by or construed in accordance
with the substantive law of another jurisdiction.

 

(f) Arbitration. Subject to, and in accordance with the provisions of Article 3
of the Plan, any dispute or claim arising out of or relating to the Plan, this
Agreement or the Notice of Restricted Stock Grant shall be settled by binding
arbitration before a single arbitrator in Harrison or Little Rock, Arkansas and
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association. The arbitrator shall decide any issues submitted in accordance with
the provisions and commercial purposes of the Plan, this Agreement and the
Notice of Restricted Stock Grant, provided that all substantive questions of law
shall be determined in accordance with the state and Federal laws applicable in
the state in which the Company is incorporated, without regard to internal
principles relating to conflict of laws.

 

(g) Modification or Amendment. This Agreement may only be modified or amended by
written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Section 4.3 of the Plan may be made without
such written agreement.

 

(h) Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.

 

4

--------------------------------------------------------------------------------


 

(i) References to Plan. All references to the Plan shall be deemed references to
the Plan as may be amended from time to time.

 

(j) Section 409A Compliance. To the extent applicable, it is intended that the
Plan and this Agreement comply with the requirements of Code Section 409A and
any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly.

 

5

--------------------------------------------------------------------------------